FILED IN
                                                                                 4th COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS

                                              ~
                                                                                 8/3/2015 2:24:32 PM
                                                                                   KEITH E. HOTTLE
R. DAVID GUERRERO                             P.O. Drawer 2219                           ClerkDELFI FLORES
    Diitrici Clerk                            Alice, Teilas 78333                              Chief Deputy
                                               (361)668·5717



                                              AUGUST 3, 2015


      HONORABLE K8TH E. HOTILE, CLERK
      4™ COURT OF APPEALS
      BEXAR COUNlY JUSTICE CENTER
      300 DOLOROSA SUITE 3200                           "
      SAN ANTONIO, 1X 78205

      WA El.ECTRONIC RUNG

      RE:       CAUSE NO. 15-03·54382.CV

                SlYLED: IN RE: ESPERANZA HUGHES




      Dear /I/Ir. Hottle,

                Attached please find a certified copy of the Notice of Appeal in the above-mentioned
      cause.

                Should you have any questions regarding this matter, please feel free to contact our
      office.




                                                                              District Clerk

                                                                                     -0.UAO ·
                                                             By ~........."-'-'-''->..f'--~~----~~~




                                                                                                       1
                                                                                    '   I.)   O'ClOCK
                                                                                 R O~VIO GUEFIRERO


                                                                                  JUL 31 20f5
                                  Cause No. 15-03-54382-CV

INRE                                            §
                                                §
ESPERANZA HUGHES                                §               JIM WELLS COUNTY, TEXAS
                                                §
                                                §                     79th JUDICIAL DISTRICT


                 NOTICE OF APPEAL OF INTERESTED PARTIES
                METROPOLITAN LIFE INSURANCE COMPANY AND
               METROPOLITANTOWERLIFEINSURANCECOMPANY

       Interested Parties Metropolitan Ufe Insurance Company and Metropolitan Tower Life

Insurance Company give notice of their intent to appeal the trial court's Final Order Approving

Transfer of Partial Structured Settlement Payment Rights (the "Final Order'') rendered on July I,

2015, in Cause No. 15-03-54382-CV, styled In Re Esperanza Hughes, in the District Court. 79th

Judicial District, Jim Wells County, Texas, to the Fourth District Court of Appeals, San Antonio,

Texas. A true and correct copy of the Final Order is attached and incorporated herein by

reference.


                                                    Respectfully submitted,



                                                    By:_/s/ David WtiUh _ _ _ _ __
                                                    David Walsh, Esq.
                                                    State Bar No. 00786327
                                                    dwalsh@walshlawcc.com
                                                    711 N. Carancahua St., Suite 510
                                                    Corpus Christi, TX 78401
                                                    (316) 882-2088 Telephone
                                                    (316) 288-8010 Fax
                                                    Attorneys for Metropolitan Life Insurance
                                                    Company and Metropolitan Tower Life
                                                    Insurance Company




                                                                                                        2
                                  CERTIFICATE OF SERYICE

I certify that on July 30, 2015 a true and correct copy of the foregoing instrument was served
electronically, by hand delivery, facsimile. certified mail/return receipt requested, and/or first
class mail to all parties of record and interested parties.

                                                       _ _ _ _ _....1'sl David Wahh _ _ __
                                                                 David Walsh, Esq.




                                                                                                     3
JUL-01-2015 12:10 Fram:The    Cap~   Cent.er       36:1 668 9652            Ta:18SS2906757




                Based on th& foregoing findings and the evidence submitted to the Court and bcina
         satisfied that the proposed ttansfer satisfies all applfcablo statutory requirements, IT IS
         ORDERED, ADJUDOBD, AND DBCREBD that tbe Applbdon is GRANIED md U!e
         tiaDSfer and assignment of Ms. Hupes right, Qtle, and inteiest in and to 1hc Hughes Assiped

         Paymcmrs to Peachtree is APPROVBD.

               IT IS FURTHER ORDERED that the MetLife Opposition is heteby denied and overruled
        and the request for attorneys fees by Mctropolftan Tower and Metropolitan Life is denied.

               lT IS FURTIIER ORDBRBD that in tunberance of the Court's order granting the

       Application and approving 1he proposed ttansf'er described berdn. Metropolitan Life Insurance

       Company IDd Mettopolitan ToMr Resources Oroup, Inc., are hereby authorized and directed to
       pay and remit to Peachtree (as Ms. Hugbes'a designated and autbori7.ed payment         aaent for
       purposes of receiving the Term Payments) l 00% of the Team Payments (the monthly structured
       settlement/annuity paymco.ts that come due and owing by Metropoli1an Life and/or Metropolitln
       Tower ftom August of 2015 through April of 2035). when and as said payments come due.

       Upon receipt of each monthly Tam Payment, Peachtree is entitled to retain the portion of each
       Tenn Payntent that QODStitures a Hughes AS&igncd Payment (S l,S00.00 out of the total monthly
       ptymeat of$ 6,S00.00 per mondl). and is ordered to pay and remit to Ms. Hughes the portion of
       said Term Payments that constitute the R.omaining Hughes Payments. (Tbb ammgeme.ot shall
       be referred to as the "Servicing Amngemml")
              IT IS FUll'IHER. ORDERED 1hat the Term Payments shall be sent diiectly to Peachtree

       by Metropolitan Life punuant to this order and the Servicing Arrangement described herein, at

       the following addreas or to such other addrelS deslpated by Peachtree:




       Fl1W, OBDIB t\fPBOYJNG TBAN&mt Of PARTIAL
       mwctvBID SIDJIMINI PA\'MINT RIGHTS - Pap4 or7




                                                                                                          7
JU.-01-2015 12: U From:The- Co"" Cent.er             361 668 9652              To:1BS52806757




                                Peachtree Settlement Fundmg. I.LC
                                P.O. Box 83364
                                Wobum, MA 01813~3364

                 IT IS FURTHER ORD.BRED that Mettopotitan Life and Metropolitan To\Wll' !hall
         absolutely, hrevocably, and forever discharge and satisfy their legal and contractusl obligation
         to make the Tmm Paymen1s (mclodiog the         Hushes Assigned Payments and the Remaining
         Hughes Payments) by paying and mnittiag said Tean Payments to Peachtree pursuadt to this

         court order and the Servicing Anangmnent and by doing so, Metropolitan Life and Metropolitm

         Tower are forever released from, and sball have not have, any current or :futute liability or

        obligation to Ms. Hughes for the Term Payments. By sfgnins and approving this older, Ms.
        Hughes acknowledges. undentands, and agrees 1hat sho will         ~ivo    the Remaining Hughes
        Payments through Peachtree (u her designated payment agent solely for purposes of receiving

        and distributing the Tenn Payments pursuant to the Servic!Dg Ammgemeot and this Final

        Order) and that MctropolJtan Ute and Metropolitan Tower shall not be oblipled to make any
        portion of the Tenn Payments dbcctly to Ms. Hughes; that Ms. Hughes shall look aolcly and
        exclusively ro Peadittee for the bmalning Hughes Payments; and that Metropolitan Life and
        Metropolitan Tower shall not, following the siping of this Pinal Order by the Court, have any

        further payment obllption or liabillty (c:ontrac:tual or legal) to Ms. Hughes relativo to the_Tam

        Payments. iPcludiag the Remaining Hughes Payments.

               IT IS FURTHER ORDERED that the Remaining Hughe$ Payments shall remain the
        property of Ms. Hughes, even tboulh said paymenta are to be paid and remitted to Peachtree

        pursuant to the Servicing Ammacment and this Final Order.

               IT IS FURTHER ORDBRED that Metropolitan Life and Metropolitan Tower are not
        being forced or required or ordered to split or dillide any structured settlement/annuity payments

        arnonpt Ms. Hughes and Peachtree and aball not be ~uired to do so in the fbturc.
        FlNALQBDIB APPBO\')NC DANSRB OlPAlltfAL
       BTBIJCDJBlp SmuMINf PAJMRIT llGRTS - hp 5 oC1




                                                                                                             8
JLL-01-2015 12:10 From: The Coplj Cent.er           361 668 9652               To:18552B06757




                 6.      The 1ransfer is in the best interest ofMs. Hughes, taking into accOUOl the welfare
          and support ofher dependents.

                 7.      Ms. Hushes Jw been advised in writing by Peachtree to seek tndopendent
          professional advice zegardina tbe tramfor, and has either received the acMce or knowingly
          waived die opportunity to seek and receive said advice in writiDJ.
                 8.     Disclosures to the Payee were made, and notic;es of the hearing and the filing of
         the Application were provided to all interested parties, inoluding Metropolitan Life and
         Mettopolitan Tower (collectively, 50Qleffmer re&md to hetefn as "MetLife") in accordanc:c

         wi1h tbe Texas Transfer Statute. Payee bas ~ acMsed that her death prior 10 the due date of
         the last Hughes Assiped Payment shall not atfect the tran.Uet of the Hughes Assigned
         Payments ftom Payee to Peachtree and Payee uoderatands she is giving up her rights, and the
         rights of her heirs, successors and/or beneficiaries, to the Hushes AJsigned Payments, and

         Payee has requested that this transfer be approved.

                9.      The Court bas considered the objection/opposition filed by Metropoli1an Tower
         and Metropolitan Life and herby overrules and denies said objeationlopposltfon. Metropolitan
         Tower and Metropolitan Life's iequeat for an award of attorneys fees is hereby denied.
                1o.     The Court ftutbe:r finds that Mearopolitan Tower 8Jld Metropolitan Ufc me not

         beins and will not be required or direoted to divide any stnactured settlement/annuity payments
         amongst Ms. Hughes and Peachtree or any other party.

                11.   This Order is a "Qualified Order" pursuant to 26 U.S.C. sec. 5891, et s~.
                12.   Ms. Hughes and Pcaclmee agreed that the purchase price to be paid relalivc to the

        transaction between Peachtree and Ms. Hughes would be One Hundred fifty.Bight Thousand
        Five Huncked Sixteen and 921100 Dollars ($158,516.92).


        FOO,L OBPIR AtPJWYRfG TBANSFIB 0, PABTW.
        mwgvmsm,pmrr UYMINtRIGIJD -heel ot7




                                                                                                              6
JUL-01-2015 12:10 Fram:The    Cap~   Cent.er       36:1 668 9652            Ta:18SS2906757




                Based on th& foregoing findings and the evidence submitted to the Court and bcina
         satisfied that the proposed ttansfer satisfies all applfcablo statutory requirements, IT IS
         ORDERED, ADJUDOBD, AND DBCREBD that tbe Applbdon is GRANIED md U!e
         tiaDSfer and assignment of Ms. Hupes right, Qtle, and inteiest in and to 1hc Hughes Assiped

         Paymcmrs to Peachtree is APPROVBD.

               IT IS FURTHER ORDERED that the MetLife Opposition is heteby denied and overruled
        and the request for attorneys fees by Mctropolftan Tower and Metropolitan Life is denied.

               lT IS FURTIIER ORDBRBD that in tunberance of the Court's order granting the

       Application and approving 1he proposed ttansf'er described berdn. Metropolitan Life Insurance

       Company IDd Mettopolitan ToMr Resources Oroup, Inc., are hereby authorized and directed to
       pay and remit to Peachtree (as Ms. Hugbes'a designated and autbori7.ed payment         aaent for
       purposes of receiving the Term Payments) l 00% of the Team Payments (the monthly structured
       settlement/annuity paymco.ts that come due and owing by Metropoli1an Life and/or Metropolitln
       Tower ftom August of 2015 through April of 2035). when and as said payments come due.

       Upon receipt of each monthly Tam Payment, Peachtree is entitled to retain the portion of each
       Tenn Payntent that QODStitures a Hughes AS&igncd Payment (S l,S00.00 out of the total monthly
       ptymeat of$ 6,S00.00 per mondl). and is ordered to pay and remit to Ms. Hughes the portion of
       said Term Payments that constitute the R.omaining Hughes Payments. (Tbb ammgeme.ot shall
       be referred to as the "Servicing Amngemml")
              IT IS FUll'IHER. ORDERED 1hat the Term Payments shall be sent diiectly to Peachtree

       by Metropolitan Life punuant to this order and the Servicing Arrangement described herein, at

       the following addreas or to such other addrelS deslpated by Peachtree:




       Fl1W, OBDIB t\fPBOYJNG TBAN&mt Of PARTIAL
       mwctvBID SIDJIMINI PA\'MINT RIGHTS - Pap4 or7




                                                                                                          7
JU.-01-2015 12: U From:The- Co"" Cent.er             361 668 9652              To:1BS52806757




                                Peachtree Settlement Fundmg. I.LC
                                P.O. Box 83364
                                Wobum, MA 01813~3364

                 IT IS FURTHER ORD.BRED that Mettopotitan Life and Metropolitan To\Wll' !hall
         absolutely, hrevocably, and forever discharge and satisfy their legal and contractusl obligation
         to make the Tmm Paymen1s (mclodiog the         Hushes Assigned Payments and the Remaining
         Hughes Payments) by paying and mnittiag said Tean Payments to Peachtree pursuadt to this

         court order and the Servicing Anangmnent and by doing so, Metropolitan Life and Metropolitm

         Tower are forever released from, and sball have not have, any current or :futute liability or

        obligation to Ms. Hughes for the Term Payments. By sfgnins and approving this older, Ms.
        Hughes acknowledges. undentands, and agrees 1hat sho will         ~ivo    the Remaining Hughes
        Payments through Peachtree (u her designated payment agent solely for purposes of receiving

        and distributing the Tenn Payments pursuant to the Servic!Dg Ammgemeot and this Final

        Order) and that MctropolJtan Ute and Metropolitan Tower shall not be oblipled to make any
        portion of the Tenn Payments dbcctly to Ms. Hughes; that Ms. Hughes shall look aolcly and
        exclusively ro Peadittee for the bmalning Hughes Payments; and that Metropolitan Life and
        Metropolitan Tower shall not, following the siping of this Pinal Order by the Court, have any

        further payment obllption or liabillty (c:ontrac:tual or legal) to Ms. Hughes relativo to the_Tam

        Payments. iPcludiag the Remaining Hughes Payments.

               IT IS FURTHER ORDERED that the Remaining Hughe$ Payments shall remain the
        property of Ms. Hughes, even tboulh said paymenta are to be paid and remitted to Peachtree

        pursuant to the Servicing Ammacment and this Final Order.

               IT IS FURTHER ORDBRED that Metropolitan Life and Metropolitan Tower are not
        being forced or required or ordered to split or dillide any structured settlement/annuity payments

        arnonpt Ms. Hughes and Peachtree and aball not be ~uired to do so in the fbturc.
        FlNALQBDIB APPBO\')NC DANSRB OlPAlltfAL
       BTBIJCDJBlp SmuMINf PAJMRIT llGRTS - hp 5 oC1




                                                                                                             8
J\.L-01-2015 12:12   From:Th~   Copw Cent@r          361 668 9652              To:18552806757




                 IT IS FURTHER ORDERED that Metropolitan Life and Mettopolitan Tower shall

          brevocably change the beneficiary for the Hughes Assigned Payments to the Transferee, and no

          olber individual or entity other than the Transferee shall have the authority to change the

          beneficiary for the Hughe$ Assigned Payments.

                 IT IS FURTHER ORDBRE.D that pursuant to the Texas Transfer Statute, by making and
          delivering the Tc:im Payments to Peachtree as set forth in the preceding paragraphs, MetLife

          shall. as to all puties except Peachtn:e, be discharged and released from any and all liability for
          the Term Payments.

             rt A1I costs of Cowt me taxal agtdl9t       Metl::if'~. This Order is a final judgment md is
          intended to and does fully and fUtally dispose of all claims and relief requested in this

         proceeding. All olher relief not expressly piled in this order is DENIED.

                                            July
                 SIGNED this~ day 0~2015.




                                                                                                                9
JlJ..-01-2015 12: 12 From:The   Cop~   Center            361 668 9652            To:18552806757           P.tte:EV9


    .
 M"l.S -ali5   12~5.eP ROh~Te              PJUHTIK;, I   ~361) ~-49               TO.r191237·12'110      p,3




                                                             By:
                                                                   _...,.F.taf--S-.-N~-b-~-·----------
                                                                     SCl&eBlrNo. l.Gl~
                                                                     .Dt1ids.v-.r
                                                                     StafiO Bir~ 205031~
                                                            ATtORNEVJ FOR.PSACff.T.REa
                                                            SITaSMBNT f.llNllDlf(J. U:C




                  'OtYid W•lslt. Esq.
                  Sfa!D!Jar c...4NO,(J0786327
                  ~~
                  1J1 N. Cmnclbua St.. SUiCCSl.O
                  Coipus Christ\ TX 1'4<>J
                  Tet. f.116) .882'-iOSS
                  ~ (!.16) 218.SOJO

                  AtlortrOJS.flrr Mtrogo/JIMl. l.iltt.1n11at
                  Qlllpayad~ TOIMV
                  LiJb~CqaplJJ'

                  .oteptMJ
                  J,.1*r;Wl;~ ~P.ro~'VJ4e).
                  Ddlkclr $Jddlo &1.~.w
                  Gal' Lopo:Sqlwe, Sul•-2000
                  Pbttadelpbia. P A;U~t03
                  Telepboae 21.S-988.UQf
                  Pacsl.allc 213·-~1

            ---f~11ta1'41

                                                                                                                10
Jll.-01-2015 12:13 From:The   Cop~    Center     361 668 9652          To:18552806757




          Asreed to and Approved
          As to Form and Substance:



                                                     NBSBIIT, VASSAR&: MCCOWN, LLP
                                                     158Sl Dallas Parkway, Suite 800
                                                     Addison, TX 75001
                                                     PH. (972) 371-2411
                                                     Telecopier-(9 ) 371-24


                                                     By: _~!!!f!l~~~...:::JU--­
                                                           Earl S. N itt
                                                           Staui Bar No. 14916900
                                                          David S. Vassar
                                                          State Bar No. 20503175

                                                    AITORNEYS FOR PBACHTREB
                                                    SBlTLEMENT FUNDING. UC


         APPROVBD AS TO FORM ONLY:



               David Walsh, Esq.
               State Bat Cam No. 00786327
              dwalab@wulhlawcc.com
              711 N. Carancahua St., Suite SlO               ... ..
                                                                ,('.
              Cor:pus Christi. TX 78401
              TcJ. (316) 882-2088
                                                                ...
                                                                11 ·


              Fax. (316) 288-8010
              .A.ttorneysfor MM>opolltan Life Insurance
              Company and Metropolitan Tower
              Life Iruuran~ Company
              OfCougsel

              Andrew J. Lorin (Admitted Pio Hae Vice)
              Drinker Biddle & Reath LLP
              One Lopn SqUlll'C, Suite 2000
              PbUadelphia, PA 19103
              Telephone 215-988-2806
              Facsimile 2ts-988-27S7
        PJtfALOBDIR APPBQYDfG TMNSflR Of PA81UL
        STRtJCJl]RID 5mYWW' PA\'MW RIGHTS -Pqe 7 of?




                                                                                        11